         Case 1:19-cv-00345-DCN Document 3 Filed 11/14/19 Page 1 of 3



BART M. DAVIS, IDAHO STATE BAR NO. 2696
United States Attorney
NICHOLAS J. WOYCHICK, IDAHO STATE BAR NO. 3912
Assistant United States Attorney
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1414
Email: Nick.Woychick@usdoj.gov

JOSEPH H. HUNT
Assistant Attorney General

DAVID M. MORRELL
Deputy Assistant Attorney General

GUSTAV EYLER
Director, Consumer Protection Branch

ROGER J. GURAL, GEORGIA BAR NO: 300800
Trial Attorney
Consumer Protection Branch
U.S. Department of Justice
P.O. Box 386
Washington, DC 20044-0386
Phone: (202) 307-0174
Email: Roger.Gural@usdoj.gov


                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO
___________________________________
                                        )
REBECCA GOMPERTS, an individual         ) No. 1:19-cv-00345-DCN
and AID ACCESS, GmbH,                   )
                            Plaintiffs, ) APPEARANCE OF ROGER J. GURAL
             v.                         ) AS COUNSEL FOR FEDERAL
                                        ) DEFENDANTS
ALEX AZAR, Secretary of Health and      )
Human Services, et al.,                 )
                            Defendants. )
___________________________________ )
          Case 1:19-cv-00345-DCN Document 3 Filed 11/14/19 Page 2 of 3



       PLEASE TAKE NOTICE that the Clerk of the Court is hereby requested to enter the

appearance of Roger J. Gural of the United States Department of Justice as counsel of record for

Federal Defendants in the above-captioned matter. Service of any papers by United States mail

should be addressed to the Post Office box indicated in the signature block below. Express

deliveries, such as FedEx, should be addressed as follows:

       Roger J. Gural
       450 Fifth St., N.W., Suite 6400 South
       Washington, D.C. 20001
       (202) 307-0174

       Respectfully submitted this 14th day of November, 2019.


                                                       BART M. DAVIS
                                                       United States Attorney

                                                       NICHOLAS J. WOYCHICK
                                                       Assistant United States Attorney

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       DAVID M. MORRELL
                                                       Deputy Assistant Attorney General

                                                       GUSTAV EYLER
                                                       Director
                                                       Consumer Protection Branch

                                                       _/s/ Roger J. Gural_________
                                                       ROGER J. GURAL
                                                       Trial Attorney
                                                       Consumer Protection Branch
                                                       U.S. Department of Justice
                                                       P.O. Box 386
                                                       Washington, DC 20044-0386

                                                       Counsel for Defendants




                                               2
          Case 1:19-cv-00345-DCN Document 3 Filed 11/14/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served on all counsel of record by

operation of the court’s electronic filing system and can be accessed through that system.



DATED: November 14, 2019



                                                      /s/ Roger J. Gural
                                                     ROGER J. GURAL
                                                     Trial Attorney
                                                     Consumer Protection Branch
                                                     U.S. Department of Justice
                                                     P.O. Box 386
                                                     Washington, DC 20044-0386




                                                3
